DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-5, 6(1+3), 7-8, 9(1+3+4+5), 10(1) drawn to product of optical lens having ranges of DL/LT, a doublet, and ---+-+ refractive powers, classified in G02B9/62;
II. Claim(s) 1-5, 6(1+3), 7-8, 9(1+2+3+4+5+6), 10(2) drawn to product of optical lens having ranges of DL/LT, a doublet, and --++-+ refractive powers, classified in G02B9/62;
III. Claim(s) 1-5, 6(1+3), 7-8, 9(3+6), 10(3) drawn to product of optical lens having ranges of DL/LT, a doublet, and --+-+ refractive powers, classified in G02B9/60;
IV. Claim(s) 1-5, 6(1+3), 7-8, 9(3+5+6), 10(4) drawn to product of optical lens having ranges of DL/LT, a doublet, and --+++ refractive powers, classified in G02B9/60;
V. Claim(s) 1-5, 6(2+3), 7-8, 9(1+3+4+5), 10(1) drawn to product of optical lens having ranges of DL/LT, a triplet, and ---+-+ refractive powers, classified in G02B9/62;
VI. Claim(s) 1-5, 6(2+3), 7-8, 9(1+2+3+4+5+6), 10(2) drawn to product of optical lens having ranges of DL/LT, a triplet, and --++-+ refractive powers, classified in G02B9/62;
VII. Claim(s) 1-5, 6(2+3), 7-8, 9(3+6), 10(3) drawn to product of optical lens having ranges of DL/LT, a triplet, and --+-+ refractive powers, classified in G02B9/60;
VIII. Claim(s) 1-5, 6(2+3), 7-8, 9(3+5+6), 10(4) drawn to product of optical lens having ranges of DL/LT, a triplet, and --+++ refractive powers, classified in G02B9/60;
IX. Claim(s) 11-15, 16(1+3), 17-18, 19(1+3+4+5), 20(1) drawn to product of optical lens having ranges of EFL/LT, a doublet, and ---+-+ refractive powers, classified in G02B9/62;
X. Claim(s) 11-15, 16(1+3), 17-18, 19(1+2+3+4+5+6), 20(2) drawn to product of optical lens having ranges of EFL/LT, a doublet, and --++-+ refractive powers, classified in G02B9/62;
XI. Claim(s) 11-15, 16(1+3), 17-18, 19(3+6), 20(3) drawn to product of optical lens having ranges of EFL/LT, a doublet, and --+-+ refractive powers, classified in G02B9/60;
XII. Claim(s) 11-15, 16(1+3), 17-18, 19(3+5+6), 20(4) drawn to product of optical lens having ranges of EFL/LT, a doublet, and --+++ refractive powers, classified in G02B9/60;
XIII. Claim(s) 11-15, 16(2+3), 17-18, 19(1+3+4+5), 20(1) drawn to product of optical lens having ranges of EFL/LT, a triplet, and ---+-+ refractive powers, classified in G02B9/62;
XVI. Claim(s) 11-15, 16(2+3), 17-18, 19(1+2+3+4+5+6), 20(2) drawn to product of optical lens having ranges of EFL/LT, a triplet, and --++-+ refractive powers, classified in G02B9/62;
XV. Claim(s) 11-15, 16(2+3), 17-18, 19(3+6), 20(3) drawn to product of optical lens having ranges of EFL/LT, a triplet, and --+-+ refractive powers, classified in G02B9/60;
. Claim(s) 11-15, 16(2+3), 17-18, 19(3+5+6), 20(4) drawn to product of optical lens having ranges of EFL/LT, a triplet, and --+++ refractive powers, classified in G02B9/60;
 
Claim(s) 1 and 11 link(s) their dependent claims.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-XVI are related as different products.  The inventions are distinct if each can be shown to have different utility by itself not required by the other.  In the 
Examiner further notes claims 4-6, 9-10, 14-16 and 19-20 are presented in improper Markush claims. Applicant is advised to rewrite them in proper forms. Some species are appears to depend on other species (e.g., claim 4), some species are unrelated to each other (e.g., claim 5), and some species function at very different complexities and even classified under different classification (e.g., claim 10). An improper Markush claim should not be used for the purposes of reducing the total claim number. An improper Markush claim may be rejected in the office action later.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234